          Case 2:12-md-02323-AB Document 10378 Filed 01/16/19 Page 1 of 9



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: NATIONAL FOOTBALL LEAGUE                     No. 2:12-md-02323-AB
    PLAYERS’ CONCUSSION INJURY                          MDL No. 2323
    LITIGATION

    Kevin Turner and Shawn Wooden, on behalf
    of themselves and others similarly situated,        Hon. Anita B. Brody
                                 Plaintiffs,
                  v.
    National Football League and NFL
    Properties, LLC, successor-in-interest to NFL
    Properties, Inc.,
                                 Defendants.

    THIS DOCUMENT RELATES TO:
    ALL ACTIONS



                                 EXPLANATION AND ORDER


          On April 5, 2018, I issued a Memorandum Opinion approving a common fund to be used

to pay Class Counsel for securing and implementing the Settlement Agreement. ECF No. 9860.1

I have already allocated payment to Class Counsel for their work in securing the Settlement

Agreement. ECF No. 10019. On July 10, 2018, Class Counsel filed a petition seeking payment

for class benefit work done between January 7, 2017 (the Effective Date of the Settlement) and

May 24, 2018. ECF 10128 (the “First Verified Petition”).2 For the reasons set forth below, I




1
  The Settlement Agreement allowed for a reduction of individual Awards by up to 5% to pay
implementation fees to Class Counsel. In my April 5, 2018 opinion, I indicated that I believed a
determination of the need for additional funds was premature at this time. In an abundance of
caution, I have instructed the Claims Administrator to hold 5% of all Awards in reserve. I will
revisit Class Counsel’s request for additional funds to be paid from that holdback at a later date.
2
    This Petition was submitted at my request. See ECF 10019 at 25.
                                                    1
        Case 2:12-md-02323-AB Document 10378 Filed 01/16/19 Page 2 of 9



grant the petition in part, allocating $9,381,961.06 of common benefit fund to pay attorney fees

and expenses in this first phase of implementation of the Settlement Agreement.

I.     Discussion

       This case began as an aggregation of lawsuits brought by former Players against the NFL

Parties for head injuries sustained while playing NFL football. The Settlement was secured

through negotiations that were supported by a creative legal framework that survived rigorous

appellate challenge. The details of the work performed by class counsel to secure this Settlement

Agreement are set forth more fully in my prior opinions.

       Class Counsel’s First Verified Petition relates to work performed in the implementation

of the Settlement Agreement from January 7, 2017 through May 24, 2018. As was expected,

implementation efforts have been time-intensive. Class Counsel’s Petition provides an excellent

summary of the work that has been essential for the success of this Settlement Agreement, and it

will not be restated in full here. Instead, I will briefly describe the work performed by each law

firm seeking payment.

       The objector urges me to delay in paying Class Benefit attorneys for the work they have

performed. They suggest that the amount of work performed in this first year of implementation

is unexpected. The objector is wrong. As I already have already explained, the Parties knew that

the bulk of the work to implement the settlement would occur in the early years of the 65 year

agreement. ECF No. 9860 at 17-18. In addition to that substantial work, Class Counsel have

been called upon to represent the class in clashes with predatory lenders and in ensuring that

instances of fraud against the fund are properly reviewed and resolved. I was fully aware of this

when I asked Co-lead Class Counsel to submit this fee petition. Class Counsel’s representation

of the Class has been invaluable. Payment for these services is appropriate at this time.



                                                 2
        Case 2:12-md-02323-AB Document 10378 Filed 01/16/19 Page 3 of 9



Calculation of the Fee

       Class Counsel’s fees are based on a straight loadstar calculation, using the billing rates

that I previously determined were reasonable. ECF No. 10019 at 7, n. 4 (listing rates); 25

(ordering counsel to use these rates in future fee petitions). The rates are blended rates for

partners, of counsel, associates, staff attorneys and contract attorneys, and paralegals.3

       Early in this litigation, the Plaintiffs’ Executive and Steering Committees established

protocol’s for time and expense reporting, which I approved in Case Management Order #5

(“CMO-5”). ECF No. 3710. I have asked Co-Lead Class Counsel to review the bills submitted

by each law firm prior to its submission for reasonableness and for their compliance with CMO-

5. Co-Lead Class Counsel worked with each of the other law firms that submitted Common

Benefit time and expenses for work done from the Effective Date through May 24, 2018. After

the submissions were reviewed and necessary revisions made, the itemized statements were

submitted to me for in camera review.

       I have determined that the time submitted was for work done in advancing the benefit of

the class, the work was done with appropriate efficiency, and the fee request submitted was

reasonable. In some minor instances, I have determined that, pursuant to Case Management

Order #5, certain time was submitted in error. I have adjusted the submitted time accordingly, as

is noted below.




3
  The approved billing rates are as follows: $758.35 (for partners); $692.50 (for attorneys who
are of counsel); $486.67 (for associates); $537.50 (for contract attorneys); and $260.00 (for
paralegals).


                                                  3
         Case 2:12-md-02323-AB Document 10378 Filed 01/16/19 Page 4 of 9



The Firm-by-firm Fee Requests

         I will address each firm in Co-Lead Class Counsel’s fee petition in alphabetical order,

setting out the amount of the requested allocation and a brief description of any adjustment that I

determined was necessary.

         1. Anapol Weiss.

         Anapol Weiss has submitted a request for $104,424.80 in fees4 and $161,310.17 in

expenses. The firm performed a wide range of services for the Class in this time period.

Primarily, the firm aided in the selection of doctors for the Physician Networks necessary for the

implementation of the Settlement Agreement and worked on certain matters relating to

interpretation of the Settlement Agreement. In review of the itemized bill submitted, I identified

some entries that were not properly included under the restrictions defined by CMO-5, which

appear to have been included in error.

         I conclude that the firm is entitled to payment for 134.6 hours of work performed by

partners for a total of $102,073.91. I also approve the request for $161,310.17 in expenses.

         2. The Brad Sohn Law Firm

         Brad Sohn has submitted a request for $29,120.64 in fees.5 Mr. Sohn worked with

Seeger Weiss litigating the definition of “eligible season” in the Settlement Agreement. I have

reviewed the itemized bill submitted and found the entries consistent with the rigors set forth in

CMO-5.

         I approve the request for $29,120.64 in fees.



4
    The request was based on 137.7 hours of work performed by partners at the firm.
5
    The request was based on 38.4 hours of work performed by partners at the firm.



                                                  4
         Case 2:12-md-02323-AB Document 10378 Filed 01/16/19 Page 5 of 9



         3. Levin Sedran & Berman.

         Levin Sedran & Berman has submitted a request for $55,587.05 in fees6 and $406.87 in

expenses. The firm worked with Seeger Weiss in the litigation related to third-party funders. In

review of the itemized bill submitted, I identified some entries that were not properly included

under the restrictions defined by CMO-5, which appear to have been included in error.

         I conclude that the firm is entitled to payment for 62 hours of work performed by partners

and 2.3 hours of work performed by an attorney who is of counsel for a total of $48,610.45. I

also approve the request for $406.87 in expenses.

         4. Locks Law Firm.

         The Locks Law Firm has submitted a request for $508,094.50 in fees.7 The firm

performed a wide range of services for the class in this time period. Primarily, the firm aided in

the selection of doctors for the Physician Networks necessary for the implementation of the

Settlement Agreement, worked on certain matters relating to interpretation of the Settlement

Agreement, and matters relating to third-party funders. In review of the itemized bill submitted,

I identified some entries that were not properly included under the restrictions defined by CMO-

5, which appear to have been included in error.

         I conclude that the firm is entitled to payment for 662.5 hours of work performed by

partners for a total of $502,406.88.




6
 The request was based on 71 hours of work performed by partners at the firm and 2.3 hours of
work performed by an attorney who is of counsel.
7
    The request was based on 670 hours of work performed by partners at the firm.


                                                  5
        Case 2:12-md-02323-AB Document 10378 Filed 01/16/19 Page 6 of 9



        5. NastLaw.

        NastLaw has submitted a request for $49,251.77 in fees8 and $1,422.74 in expenses. The

firm provided assistance in early phase implementation protocols and aided in the drafting of

certain responses. I have reviewed the itemized bill submitted and found the entries consistent

with the rigors set forth in CMO-5.

        I approve the request for $49,251.77 in fees and $1,422.74 in expenses

        6. Podhurst Orseck.

        Podhurst Orseck has submitted a request for $173,313.42 in fees9 and $18,062.98 in

expenses. The firm worked performed a wide range of services for the class in this time period.

Primarily, the firm aided in the selection of doctors for the Physician Networks necessary for the

implementation of the Settlement Agreement, worked on issued related to the NFL’s request for

a Special Investigator, and worked on certain matters relating to Settlement Agreement

interpretation. In review of the itemized bill submitted, I identified some entries that were not

properly included under the restrictions defined by CMO-5, which appear to have been included

in error.

        I conclude that the firm is entitled to payment for 185.3 hours of work performed by

partners and 9.1 hours of work performed by associates and 90.7 hours performed by paralegals

for a total of $171,417.54. I also approve the request for $18,062.98 in expenses.




8
  The request was based on 37.8 hours of work performed by partners at the firm and 42.3 hours
of work performed by associates.
9
  The request was based on 187.8 hours of work performed by partners at the firm and 9.1 hours
of work performed by associates and 90.7 hours performed by paralegals.


                                                 6
         Case 2:12-md-02323-AB Document 10378 Filed 01/16/19 Page 7 of 9



         7. Professor Samuel Issacharoff.

         Professor Issacharoff has submitted a request for $27,528.10 in fees.10 The professor

remains a key advocate for the Class, providing guidance on legal issues as the Settlement is

implemented and drafting appellate pleadings. I have reviewed the itemized bill submitted and

found the entries consistent with the rigors set forth in CMO-5.

         I approve the request for $27,528.10.

         8. Seeger Weiss

         Seeger Weiss has submitted a request for $7,611,859.69 in fees11 and $745,041.28 in

expenses. As Co-Lead Class Counsel, Seeger Weiss has provided essential services to the Class

providing a central firm to efficiently perform the work necessary for the implementation of this

complex Settlement Agreement. In this fee request, Co-Lead Class Counsel has provided a

detailed list of the services performed to date, which include:

     •   Establishment of the Registration and Claims Processes;

     •   Selection of the Appeals Advisory Panel Members and Consultants;

     •   Selection of Qualified BAP Providers and MAF Physicians and maintenance of the

         network;

     •   Review and Support of the Claims Process on behalf of the Class Members;

     •   Review and Support of the Appeals Process on behalf of the Class Members;




10
   Professor Issacharoff has submitted itemized bills for 36.3 hours of work, which was billed at
the blended rate that I have approved for services performed by partners.
11
  The request was based on 6,438.1 hours of work performed by partners, 2,246.2 hours of
work performed by attorneys who are of counsel, 1,112.3 hours of work performed by associates
and 2,433.5 hours performed by paralegals.
                                                 7
        Case 2:12-md-02323-AB Document 10378 Filed 01/16/19 Page 8 of 9



   •   Review and Support of the BAP Process and work to ensure that the Supplemental

       Benefits under the BAP are provided;

   •   Support of Class Members and Individually Retained Plaintiff’s Lawyers who represent

       Class Members; and

   •   Efforts to protect the Class Members against Third Party Funders and other improper

       practices.

   The successful implementation of the settlement agreement to date is a credit to the work

done by the attorneys at Seeger Weiss.

       In review of the itemized bill submitted, I identified some entries that were not properly

included under the restrictions defined by CMO-5, which appear to have been included in error.

I conclude that the firm is entitled to payment for 6,410.4 hours of work performed by partners,

2,235.0 hours of work performed by attorneys who are of counsel, 1,016.1 hours of work

performed by associates and 2,391.3 hours performed by paralegals for a total of $7,525,307.73.

I also approve the request for $745,041.28 in expenses.




                                                8
        Case 2:12-md-02323-AB Document 10378 Filed 01/16/19 Page 9 of 9



III.   Conclusion

       For these reasons, I allocate $9,381,961.06 of common benefit funds to pay attorneys for

their work in obtaining the Settlement in this case. I will hold in reserve the additional funds to

pay for fees incurred in implementing the Settlement Agreement.

       And now, this __15th __ day of January, 2019, it is ORDERED that the Fund

Administrator for the Attorneys’ Fees Qualified Settlement Fund (“AFQSF”) shall pay each of

the firms listed below the amounts, as set forth below, from the AFQSF:

       Anapol Weiss .........................................................................................$263,384.08

       Brad Sohn Law Firm ................................................................................$29,120.64

       Levin Sedran & Berman ..........................................................................$49,017.32

       Locks Law Firm .....................................................................................$502,406.88

       NastLaw ...................................................................................................$50,674.51

       Podhurst Orseck .....................................................................................$189,480.52

       Professor Issacharoff ................................................................................$27,528.10

       Seeger Weiss .......................................................................................$8,270,349.01



       It is further ORDERED that each of the law firms listed above shall cooperate with the

Fund Administrator of the AFQSF to effectuate this Order.

                                                                                 s/Anita B. Brody


                                                                      ANITA B. BRODY, J.

       COPIES VIA ECF on 1/16/2019




                                                                9
